On Application for Rehearing.
PER CURIAM.
The only proposition insisted upon as ground for a rehearing is well stated by counsel for the applicant, as folloivs: “The act in question is unconstitutional and void, in that it violates section 280 of the Constitution.of 1901 of the state of Alabama, which said section of the Constitution.provides that no person shall hold two offices of profit at one and the •same time under this state. By referring to the act of the last Legislature which is now under consideration will be found the following provision: ‘Sec. 2. The said court, for the maintenance and exercise of its jurisdiction as conferred by this act shall have all the general powers conferred by law on justices of the peace. *277The judge of the inferior criminal court of Mobile county shall act as the ex officio judge of said inferior civil court.’ ” An inferior criminal court for the county of Mobile was created by the act of the Legislature of 1899 (Loe. Acts 1898-99, p. 1164), which provided for the office of a judge of such court. The act in question, the constitutionality of which is raised, was passed by the Legislature at the session of 1911, and established another inferior court — a civil court — for the city of Mobile in lieu of “all justices of the peace therein,” authority for the enactment being granted by .section 168 of the Constitution of 1901. This act created a separate and distinct inferior court as expressly authorized by the Constitution; but it did not thereby create any additional office, state, county, or municipal. It merely provided, in terms, that other officers — the judge of the inferior criminal court of Mobile county, the clerk of such court, and the sheriff or the coroner of said county —should perform and discharge the duties and functions pertaining to this new court thereby created. It merely conferred new or additional powers and duties, upon the officers named.
If the act in question had created separate and distinct officers, as it did a court, and had provided that no one person should hold one of these offices so created, and another office, a very different case would be presented. But the act, instead of creating any new offices to be filled, abolished all those of justices of the peace, and merely required that the duties and functions (which were of a civil nature) theretofore required of such officers should thereafter be required of and discharged by certain other officers named in the act. It was, in effect,, a consolidation of courts, rather than a multiplication thereof.
*278Tlie Constitution does, in effect, inhibit multiplicity of offices, without multiplicity of office holders; that is, it inhibits one person to hold two or more offices of profit and trust under the state government at the same time; but it does not forbid the consolidation of two or more offices, nor does it prohibit the Legislature from imposing additional duties upon, or clothing with added powers, existing officers, nor from withdrawing certain powers and duties from one office and transferring the same to another (with certain limitations or exceptions not necessary to here mention).
The only two cases relied upon or cited by the appellee we have examined, and these we do not consider authority in this case; but, even if they were such, we would not be willing to follow them against the uniform rule and practice (running through the entire history •of the state) of legislating additional powers and duties, or of transferring powers and duties theretofore exercised or performed by other officers, upon certain existing officers. For example, probate judges in this state have always been required to discharge other and ■different duties than those pertaining to the probate office; and since the Penal Code of 1866 probate judges have been both authorized and required by the Legislature as a part of their duties as probate judges to discharge and perform all or part of the duties of the county courts which were created by that Code. Innumerable local acts to the same effect have been passed. Two Constitutions have been since adopted with these code and statutory provisions in force without any express disapproval of these rules of law, or this practice; and we do not think that such statutes and procedure are impliedly prohibited by the Constitution of 1901.
“Where a particular construction has been generally accepted as correct, and especially when this has oc*279curreil contemporaneously Avith the adoption of the Constitution, or under a Constitution immediately preceding, and by those Avho had an opportunity to understand the intention of the Constitution, or a provision thereof in question it is not to be denied that a strong-presumption exists that the construction righly interprets the intention.- — Cooley, Con. Lim. 67. The Supreme Court of the United States has frequently considered this subject. In Stuart v. Laird, 1 Cranch, 299 [2 L. Ed. 115], decided in 1803, that court sustained the authority of its members to sit as circuit judges on the ground of a practical construction, commencing Avith the organization of the government. In the case of Cohens v. Virginia, 6 Wheat. 264 [5 L. Ed. 257], Chief Justice Marshall said: ‘Great Aveight has ahvays been attached, and very rightly attached to contemporaneous exposition.’ In the case of the Bank of the U. S. v. Halsted, 10 Wheat. 51 [6 L. Ed. 264], Justice Thompson says: ‘If any doubt existed Avhether the act of 1792 vests such poAver in the courts, or Avith respect to its •constitutionality, the practical construction given to it ought to have great Aveight in determining- both questions.’ In the case of Ogden v. Saunders, 12 Wheat. 290 [6 L. Ed. 606], Justice Johnson in commenting upon this subject says: ‘Every candid mind Avill admit that this is a very different thing from contending that the frequent repetition of a Avrong Avill create a right. It proceeds upon the assumption that the contemporaries of the Constitution have claims to our deference on the question of right, because they have had the best ■opportunities of informing themselves of the understanding of the framers of the Constitution, and of the sense put upon it by the people Avhen it Avas adopted by them.’ — See, also, Marti v. Hunter, 1 Wheat. 304 [4 L. Ed. 97]; Rogers v. Goodwin, 2 Mass. 475; State v. May-*280hew, 2 Gill (Md.) 487.” Bridges v. Shallcross, 6 W. Va. 576.
The Louisiana case relied upon by appellee (reported as Bouanchaud v. D’Herbert, 21 La. Ann. 138) is distinguishable from this, in that the act there condemned expressly created a new office — one which did not theretofore exist — and required one person to hold two offices. The Texas case reported as Willis v. Owen, 43 Tex. 41, is distinguishable from this, in that the opinion therein on its face shows that the constitutional provision there held to be violated was materially different from section 280 of - our Constitution, which the act in question is claimed to offend. A very full discussion of kindred questions, if not of the identical one here under consideration, may be found in Wales v. Belcher, 3 Pick. (Mass.) 508; Bridges v. Shallcross, 6 W. Va. 562-599; Sharpe v. Robertson, 46 Va. 518; People v. Leet, 13 Ill. 270, and in the case of State ex rel., etc., v. Burke, 57 South. 879, of this court, at this time in MS. We think these cases announce the correct rule, and accordingly hold that section 280 of our Constitution is not offended by the act here in question.
The application for a rehearing is overruled.
All the Justices concur, save Dowdblu, C. J., not sitting.